Case 2:20-cr-00068-TFM-MU Document 53 Filed 05/04/21 Page 1 of 3                     PageID #: 190




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

    UNITED STATES OF AMERICA                     )
                                                 )
    v.                                           )       CRIMINAL NO. 20-00068-TFM
                                                 )
    EUGENE GARRETT                               )

                              FINAL ORDER OF FORFEITURE

           This cause now comes before the Court upon the United States’ motion for a Final

    Order of Forfeiture for the following property:

           One Taurus, Model Circuit Judge, .45/.410-Caliber Rifle, Serial Number:

           FM4623

           One Hi-Point, Model 995, 9mm Caliber Rifle, Serial Number: F52955; and

           One Sun City Machinery Co. Ltd., Model Stevens 320, 12-Gauge Shotgun,

           Serial Number: 133437J

           The Court hereby finds that the motion is due to be granted, for the reasons set

    forth herein and as set out below:

           On February 3, 2021, the United States filed a motion for preliminary order of

    forfeiture for the firearms. In that motion, the United States established the defendant’s

    interest in the property and the nexus between the property and the defendant’s conviction

    for Count Three of the Indictment. (Doc. 40, PageID.138–41) On February 3, 2021,

    pursuant to 18 U.S.C. § 924(d), Title 28 U.S.C. § 2461(c) and Fed. R. Cr. P. 32.2(b)(2), the

    Court entered a preliminary order of forfeiture for the firearms. (Doc. 41, PageID.146–49)

           In accordance with the provisions of 21 U.S.C. § 853(n) and Fed. R. Crim.

    P. 32.2(b)(6), the United States published notice of the forfeiture, and of its intent to
Case 2:20-cr-00068-TFM-MU Document 53 Filed 05/04/21 Page 2 of 3                          PageID #: 191




    dispose of the firearms, on the official government website, www.forfeiture.gov, beginning

    on February 20, 2021 and ending on April 21, 2021. The publication gave notice to all third

    parties with a legal interest in the property to file with the Clerk of the Court, 155 St. Joseph

    Street, Mobile, AL 36602, and a copy served upon Assistant United States Attorney Gina

    S. Vann, 63 South Royal Street, Suite 600, Mobile, AL 36602, a petition to adjudicate their

    interest within 60 days of the first date of publication. No third party filed a petition or

    claimed an interest in the property, and the time for filing any such petition has expired.

            Further, pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), forfeiture of the firearms

    became final as to the defendant, Eugene Garrett, at the time of sentencing and was made

    a part of the sentence and included in the judgment. (Doc. 50, PageID.179)

            Thus, the United States has met all statutory requirements for the forfeiture of the

    firearms, and it is appropriate for the Court to enter a final order of forfeiture.

            NOW, THEREFORE, the Court having considered the matter and having been

    fully advised in the premises, it is hereby ORDERED, ADJUDGED and DECREED that

    for good cause shown, the United States’ motion is GRANTED. Under 18 U.S.C.

    § 924(d)(1), 28 U.S.C. § 2461(c) and Fed. R. Crim. P. 32.2(c)(2), all right, title, and interest

    in the firearms are CONDEMNED, FORFEITED and VESTED in the United States for

    disposition according to law; and

            IT IS FURTHER ORDERED that the Bureau of Alcohol, Tobacco, Firearms and

    Explosives or other duly authorized federal agency take the firearms into its secure custody

    and control for disposition according to law; and,




                                                   2
Case 2:20-cr-00068-TFM-MU Document 53 Filed 05/04/21 Page 3 of 3                  PageID #: 192




           IT IS FURTHER ORDERED that pursuant to 21 U.S.C. § 853(n)(7), the United

    States of America has clear title to the firearms and may warrant good title to any

    subsequent purchaser or transferee; and

           IT IS FURTHER ORDERED that the Bureau of Alcohol, Tobacco, Firearms and

    Explosives or other duly authorized federal agency is hereby authorized to dispose of the

    firearms in accordance with the law; and

           IT IS FURTHER ORDERED that the Court shall retain jurisdiction in this case

    for the purpose of enforcing this Order.

           DONE AND ORDERED this 4th day of May, 2021.



                                          /s/Terry F. Moorer
                                          TERRY F. MOORER
                                          UNITED STATES DISTRICT JUDGE




                                               3
